               Case 2:19-cr-00233-RAJ Document 34 Filed 08/18/20 Page 1 of 1



                                                   THE HONORABLE RICHARD A. JONES
 1

 2

 3

 4

 5
                           IN THE UNITED STATES DISTRICT COURT
 6                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 7
     UNITED STATES OF AMERICA,                       NO. 2:19-cr-00233-RAJ
 8

 9
                            Plaintiff,
                                                     ORDER ON UNOPPOSED MOTION
10                  v.                               FOR LEAVE TO FILE DEFENDANT’S
     SAMUEL McKEEMAN,                                MOTION FOR CONVERSION OF
11
                                                     SENTENCE UNDER SEAL
12
                            Defendant.
13

14

15
            THE COURT, having received and reviewed the unopposed motion to file

16
     defendant’s Motion for Conversion of Sentence and accompanying exhibits under seal,

17
     and being familiar with the records and files herein, hereby orders the following:

18
            It is hereby ORDERED that the Defendant’s Motion (Dkt. #28) is GRANTED and

19
     defendant Samuel McKeeman is given leave to file his Motion for Conversion of

20
     Sentence and accompanying exhibits under seal.

21
            DATED this 18th day of August, 2020.

22

23
                                                      A
                                                      The Honorable Richard A. Jones
24                                                    United States District Judge

25

      ORDER ON MOTION TO SEAL                                                   LAW OFFICES
                                                                           CALFO EAKES LLP
      (CASE NO. 2:19-cr-00233-RAJ) - 1                               1301 SECOND AVENUE, SUITE 2800
                                                                       SEATTLE, WASHINGTON 98101
                                                                   TEL, (206) 407-2200 FAX, (206) 407-2224
